MEMORANDUM **
Francisco Cruz-Urrutia petitions for review of the BIA’s determination that he is removable pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). Specifically, Cruz challenges the BIA’s ruling affirming the immigration judge’s denial of his motion to suppress the Form 1-213 containing information related to Cruz’s immigration status. We deny the petition for review.
The BIA properly determined that Cruz’s statements to the four INS agents regarding his social security number were not obtained by “an egregious violation of the Constitution.” See Orhorhaghe v. INS, 38 F.3d 488, 493 (9th Cir.1994).
Accordingly, the BIA correctly affirmed the immigration judge’s decision to admit the 1-213 in Cruz’s removal proceedings. See Cuevas-Ortega v. INS, 588 F.2d 1274, 1277 (9th Cir.1979) (concluding that suppression of an 1-213 was not warranted where the statements contained therein were not obtained in violation of the Fourth Amendment).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.